Appeal from a judgment (denominated order and judgment) of the Supreme Court, Livingston County (Dennis S. Cohen, A.J.) entered December 18, 2014 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition for a writ of habeas corpus in which he sought release from state prison on various grounds. While this appeal was pending, however, petitioner was released to parole supervision, thereby rendering this appeal moot (see People ex rel. Anderson v James, 125 AD3d 1329, 1330 [2015]; People ex rel. Moore v Lempke, 101 AD3d 1665, 1665-1666 [2012], lv denied 20 NY3d 863 [2013]). Contrary to petitioner’s contention, the exception to the mootness doctrine does not apply (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.